BIO SOLUTIONS MANUFACTURING, INC.


STOCK PURCHASE AGREEMENT
(Regulation S)




This Stock Purchase Agreement (“Agreement”) is made as March __, 2009 by and
between Bio Solutions Manufacturing, Inc., a Nevada corporation (the “Company”),
and Steinhov Resources (the “Purchaser”).




AGREEMENT


It is agreed as follows:


1. PURCHASE AND SALE OF SHARES.
 
1.1 Purchase and Sale.  In reliance upon the representations and warranties of
the Company and Purchaser contained herein and subject to the terms and
conditions set forth herein, at the Closing, Purchaser shall purchase, and the
Company shall sell and issue to Purchaser, twenty million (20,000,000) shares
(the “Shares”) of its common stock, par value $0.00001 per share (the “Common
Stock”) at a purchase price of $20,000 (the “Purchase Price”).
 
2. CLOSING(S).
 
2.1 Date and Time.  The closing of the sale of Shares contemplated by this
Agreement (the “Closing”) shall occur upon satisfaction of the conditions set
forth in Section 2.2 and 2.3 below.  The consummation of the transactions
contemplated herein for the Closing shall take place at the offices of Indeglia
& Carney, P.C., 1900 Main Street, Suite 125, Irvine, California 92614, upon the
satisfaction of all conditions to Closing set forth in this Agreement.
 
2.2 Deliveries by Purchaser.  The Purchaser shall deliver the following at the
Closing:
 
2.2.1 a completed and executed Purchaser Signature Page.
 
2.2.2 The original, executed promissory note made by the Company in favor of
Purchaser in the principal amount of $20,000 (the “Note”), which Note shall be
submitted as payment of the Purchase Price and shall be cancelled upon issuance
of the Shares to Purchaser.
 
2.3 Deliveries by Company.  At the Closing, or as soon thereafter as
practicable, the Company will deliver the following to Purchaser:
 
2.3.1 the certificates representing the Shares purchased by Purchaser, with each
such Share being in definitive form and registered in the name of the Purchaser,
as set forth on the Purchaser Signature Page, against delivery to the Company by
the Purchaser of the items set forth in paragraph 2.2 above.
 
- 1 -

--------------------------------------------------------------------------------


 
3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
 
As a material inducement to Purchaser to enter into this Agreement and to
purchase the Shares, the Company represents and warrants that the following
statements are true and correct in all material respects as of the date hereof
and will be true and correct in all material respects at Closing, except as
expressly qualified or modified herein.


3.1 Organization and Good Standing.  The Company is a corporation duly
organized, validly existing, and in good standing under the laws of the State of
Nevada and has full corporate power and authority to enter into and perform its
obligations under this Agreement, and to own its properties and to carry on its
business as presently conducted and as proposed to be conducted.  
 
3.2 Capitalization.  The Company is authorized to issue 1,000,000,000 shares of
Common Stock of which, as of February 3, 2009, 91,097 shares were issued and
outstanding, and 10,000,000 shares of preferred stock, $0.00001 par value, of
which 10,000 shares have been designated as Series A Preferred Stock of which
10,000 shares are issued and outstanding.
 
3.3 Validity of Transactions.  This Agreement, and each document executed and
delivered by the Company in connection with the transactions contemplated by
this Agreement, including this Agreement, have been duly authorized, executed
and delivered by the Company and is each the valid and legally binding
obligation of the Company, enforceable in accordance with its terms, except as
limited by applicable bankruptcy, insolvency reorganization and moratorium laws
and other laws affecting enforcement of creditor’s rights generally and by
general principles of equity.
 
3.4 Valid Issuance of Shares.  The Shares that are being issued to Purchaser
hereunder, when issued, sold and delivered in accordance with the terms hereof
for the consideration expressed herein, will be duly and validly issued, fully
paid and nonassessable and free of restrictions on transfer, other than
restrictions on transfer under this Agreement and under applicable federal and
state securities laws, will be free of all other liens and adverse claims.
 
3.5 No Violation.  The execution, delivery and performance of this Agreement has
been duly authorized by the Company’s Board of Directors and will not violate
any law or any order of any court or government agency applicable to the
Company, as the case may be, or the Articles of Incorporation or Bylaws of the
Company.
 
3.6 SEC Reports and Financial Statements.  The Company has delivered or made
available to Purchaser accurate and complete copies (excluding copies of
exhibits) of each report, registration statement, and definitive proxy statement
filed by the Company with the United States Securities and Exchange Commission
(“SEC”) since January 1, 2007 (collectively, with all information incorporated
by reference therein or deemed to be incorporated by reference therein, the “SEC
Reports”).
 
- 2 -

--------------------------------------------------------------------------------


3.7 Securities Law Compliance.  Assuming the accuracy of the representations and
warranties of Purchaser set forth in Section 4 of this Agreement, the offer,
issue, sale and delivery of the Shares will constitute an exempted transaction
under the Securities Act of 1933. as amended (the “1933 Act”), and registration
of the Shares under the 1933 Act is not required.  The Company shall make such
filings as may be necessary to comply with the Federal securities laws, which
filings will be made in a timely manner.
 
4. REPRESENTATIONS AND WARRANTIES OF EACH PURCHASER.
 
Purchaser hereby represents, warrants and covenants with the Company as follows:


4.1 Legal Power.  Purchaser has the requisite individual, corporate,
partnership, limited liability company, trust, or fiduciary power, as
appropriate, and is authorized, if Purchaser is a corporation, partnership,
limited liability company, or trust, to enter into this Agreement, to purchase
the Shares hereunder, and to carry out and perform its obligations under the
terms of this Agreement.
 
4.2 Due Execution.  This Agreement has been duly authorized, if Purchaser is a
corporation, partnership, limited liability company, trust or fiduciary,
executed and delivered by such Purchaser, and, upon due execution and delivery
by the Company, this Agreement will be a valid and binding agreement of such
Purchaser.
 
4.3 Access to Information.  Purchaser represents that such Purchaser has been
given full and complete access to the Company for the purpose of obtaining such
information as such Purchaser or its qualified representative has reasonably
requested in connection with the decision to purchase the Shares.  Purchaser
represents that it has received and reviewed copies of the SEC
Reports.  Purchaser represents that it has been afforded the opportunity to ask
questions of the officers of the Company regarding its business prospects and
the Shares, all as Purchaser or its qualified representative have found
necessary to make an informed investment decision to purchase the Shares.
 
4.4 No 1933 Act Registration.  The Purchaser has been advised that the Shares
have not been registered under the 1933 Act or applicable state securities laws
and that the Shares are being offered and sold pursuant to Regulation S under
the 1933 Act and that the Company’s reliance upon Regulation S is predicated in
part on the Purchaser’s representations as contained herein.
 
4.5 Investment Intent.  The Purchaser is acquiring the Shares for Purchaser’s
own account, not as a nominee or agent, for investment and not with a view to or
for resale in connection with, any distribution or public offering thereof
within the meaning of the 1933 Act, except pursuant to an effective registration
statement under the 1933 Act.
 
4.6 Non U.S. Person.  The Purchaser is not a U.S. Person (as defined in
Regulation S) and is not an affiliate of the Company (as defined in
Regulation S).  At the time of the origination of contact concerning this
Agreement, and at the date of execution and delivery of this Agreement, the
Purchaser was outside the United States, its territories and possessions.
 
- 3 -

--------------------------------------------------------------------------------


4.7 Resale Restrictions.  The Purchaser will not offer, sell, contract to sell,
pledge or otherwise dispose of, (or enter into any transaction which is designed
to, or might reasonably be expected to, result in the disposition (whether by
actual disposition or effective economic disposition due to cash settlement or
otherwise) by the Purchaser or any affiliate of the Purchaser or any person in
privity with the Purchaser or any affiliate of the Purchaser), directly or
indirectly, or establish or increase a put equivalent position or liquidate or
decrease a call equivalent position within the meaning of Section 16 of the
Securities Exchange Act of 1934, as amended, and the rules and regulations of
the SEC promulgated thereunder, or publicly announce an intention to effect any
such transaction, with respect to the Shares for a period ending three years
after the date of this Agreement
 
4.8 Directed Selling Efforts.  Neither the Purchaser, its affiliates or any
person acting on behalf of the Purchaser or any such affiliates has engaged, or
will engage, in any Directed Selling Efforts (as defined in Regulation S under
1933 Act with respect to the Shares or any distribution, as that term is used in
the definition of Distributor in Regulation S under the 1933 Act, with respect
to the Shares.
 
4.9 No Solicitation.  Neither the Company nor any person acting on its behalf
made to the Purchaser or any person acting on its behalf in the United States
any statement conveying a purpose or intent to sell the Shares to the
Purchaser.  The person executing this agreement on behalf of the Purchaser was
outside the United States, its territories, and possessions at the time of such
execution.
 
4.10 No Market Conditioning.  Neither the Purchaser, any affiliate of the
Purchaser, nor any person acting on their behalf has undertaken or carried out
any activity for the purpose of, or that could reasonably be expected to have
the effect of, conditioning the market in the United States, its territories or
possessions, for any of the Shares.
 
4.11 No Scheme.  The transactions contemplated by this Agreement:
 
(a)           have not been pre-arranged with a purchaser located in the United
States, its territories or possessions, or who is a U.S. Person; and
 
(b)           are not part of a plan or scheme to evade the registration
provisions of the 1933 Act.


4.12 No Nominee.  The Purchaser is purchasing the Shares for its own account for
the purpose of investment and not (A) with a view to, or for sale in connection
with, any distribution thereof, or (B) for the account or on behalf of any U.S.
Person.
 
4.13 No Groups.  The Purchaser is not an entity or group that has been formed
principally for the purpose of investing in securities not registered under the
1933 Act.
 
4.14 Legend.  The Purchaser understands that the Shares have not been registered
under the 1933 Act and may not be transferred or resold except pursuant to an
effective registration statement or exemption from registration and each
certificate representing the Shares will be endorsed with the following legend:
 
- 4 -

--------------------------------------------------------------------------------


THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED (THE “1933 ACT”), AND SUCH SECURITY MAY NOT BE OFFERED, SOLD,
PLEDGED OR OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER SUCH ACT, (2) IN AN OFFSHORE TRANSACTION IN
ACCORDANCE WITH RULE 903 OR RULE 904 OF REGULATION S UNDER THE ACT, OR
(3) PURSUANT TO AN EXEMPTION FROM REGISTRATION AS CONFIRMED IN AN OPINION OF
COUNSEL SATISFACTORY TO THE COMPANY, AND IN EACH CASE IN ACCORDANCE WITH ANY
OTHER APPLICABLE LAW.


THE SECURITY IS SUBJECT TO RESTRICTIONS ON TRANSFER AS SET FORTH UNDER SECTION
4.7 OF THAT CERTAIN STOCK PURCHASE AGREEMENT DATED MARCH __, 2009 BETWEEN BIO
SOLUTIONS MANUFACTURING, INC. AND STEINHOV RESOURCES.


4.15 Stop Transfer.  Purchaser agrees that the Company shall refuse to register
any transfer of the Shares not made in accordance with Regulation S, pursuant to
registration under the 1933 Act, or pursuant to an exemption from registration
under the 1933 Act, and that the Company may place a stop transfer order with
its registrar and stock transfer agent (if any) covering all certificates
representing the Shares.
 
4.16 Economic Risk.  Purchaser can bear the economic risk of an investment in
the Shares, including the total loss of such investment.
 
4.17 Suitability.  Purchaser believes, in light of the information provided in
this Agreement, the purchase of the Shares pursuant to the terms of this
agreement is an appropriate and suitable investment for the Purchaser.
 
4.18 Investment Knowledge and Experience.  Purchaser is experienced and
knowledgeable in financial and business matters, capable of evaluating the
merits and risks of purchasing the securities offered herein by the Company.
 
4.19 Indemnification.  Purchaser under takes and agrees to indemnify and hold
harmless the Company and its directors, officers, servants, employees and agents
from and against all claims, liabilities, losses, damages, costs and expenses of
every kind and nature arising directly or indirectly from inaccuracy of any of
the Purchaser’s representations and warranties contained in this Agreement or
from the failure of Purchaser to take any action required of the Purchaser
pursuant to this Agreement.
 
- 5 -

--------------------------------------------------------------------------------


4.20 Information.  Purchaser has had the opportunity to ask questions and
request information from the Company and to receive such information and answers
from the Company, or officer, agent and or representative of the Company,
concerning the terms and conditions of the investment and the general and
overall business affairs of the Company.  Purchaser has further obtained all
such additional information necessary to verify such received
information.  Purchaser has received such additional information concerning the
Company that the Purchaser considers necessary or advisable in order to form a
decision concerning an investment in the Company.
 
4.21 Non-Contravention.  The purchase of the Shares by the Purchaser does not
contravene any of the applicable securities legislation in the jurisdiction in
which Purchaser resides and does not trigger:  (i) any obligation to prepare and
file a prospectus or similar document or any other report with respect to the
purchase, or (ii) any registration requirement or other securities compliance
obligation on the part of the Company.
 
5. MISCELLANEOUS.
 
5.1 Indemnification.  Each Purchaser agrees to defend, indemnify and hold the
Company harmless against any liability, costs or expenses arising as a result of
any dissemination of any of the Shares by such Purchaser in violation of the
1933 Act or applicable state securities law.
 
5.2 Governing Law.  This Agreement shall be governed by and construed under the
laws of the State of Nevada.
 
5.3 Successors and Assigns.  Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors, and administrators of the parties hereto.
 
5.4 Entire Agreement.  This Agreement and the Exhibits hereto and thereto, and
the other documents delivered pursuant hereto and thereto, constitute the full
and entire understanding and agreement among the parties with regard to the
subjects hereof and no party shall be liable or bound to any other party in any
manner by any representations, warranties, covenants, or agreements except as
specifically set forth herein or therein.  Nothing in this Agreement, express or
implied, is intended to confer upon any party, other than the parties hereto and
their respective successors and assigns, any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
herein.
 
5.5 Severability.  In case any provision of this Agreement shall be invalid,
illegal, or unenforceable, it shall to the extent practicable, be modified so as
to make it valid, legal and enforceable and to retain as nearly as practicable
the intent of the parties, and the validity, legality, and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.
 
5.6 Amendment and Waiver.  Except as otherwise provided herein, any term of this
Agreement may be amended, and the observance of any term of this Agreement may
be waived (either generally or in a particular instance, either retroactively or
prospectively, and either for a specified period of time or indefinitely), with
the written consent of the Company and the Purchasers, or, to the extent such
amendment affects only one Purchaser, by the Company and such Purchaser.  Any
amendment or waiver effected in accordance with this Section shall be binding
upon each future holder of any security purchased under this Agreement
(including securities into which such securities have been converted) and the
Company.
 
- 6 -

--------------------------------------------------------------------------------


5.7 Notices.  All notices and other communications required or permitted
hereunder shall be in writing and shall be effective when delivered personally,
or sent by telex or telecopier (with receipt confirmed), provided that a copy is
mailed by registered mail, return receipt requested, or when received by the
addressee, if sent by Express Mail, Federal Express or other express delivery
service (receipt requested) in each case to the appropriate address set forth
below:
                                                               

        If to the Company:  
 Bio Solutions Manufacturing, Inc.
4440 Arville Street, Suite 6
Las Vegas, NV 89103   
                 
 
If to the Purchaser:
At the address set forth on the Purchaser’s Signature Page



5.8 Faxes and Counterparts.  This Agreement may be executed in one or more
counterparts.  Delivery of an executed counterpart of the Agreement or any
exhibit attached hereto by facsimile transmission shall be equally as effective
as delivery of an executed hard copy of the same.  Any party delivering an
executed counterpart of this Agreement or any exhibit attached hereto by
facsimile transmission shall also deliver an executed hard copy of the same, but
the failure by such party to deliver such executed hard copy shall not affect
the validity, enforceability or binding nature effect of this Agreement or such
exhibit.
 
5.9 Titles and Subtitles.  The titles of the paragraphs and subparagraphs of
this Agreement are for convenience of reference only and are not to be
considered in construing this Agreement.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth on the Purchase Signature Page hereto.

             
PURCHASER
       
(By Counterpart Form - SP Pages)
             
COMPANY
       
BIO SOLUTIONS MANUFACTURING, INC.
                   
By:
     
David S. Bennett,
   
President

 
- 7 -

--------------------------------------------------------------------------------


 
PURCHASER SIGNATURE PAGE


The undersigned Purchaser has read the Stock Purchase Agreement dated as of
March __, 2009 and acknowledges that execution of this Purchaser Signature Page
shall constitute the undersigned’s execution of such agreement.


I hereby subscribe for an aggregate of 20,000,000 Shares at a Purchase Price of
$20,000 and hereby deliver good funds with respect to this subscription for the
Shares.




I am a resident of the country of __________________.





--------------------------------------------------------------------------------

Please print above the exact name(s) in which the Shares are to be held




My address is:
         

 
Schedule 6.3

--------------------------------------------------------------------------------


 
Executed this _____ day of March, 2009 at ____________________,
________________.


SIGNATURES


INDIVIDUAL
 

         
Name
      
Signature (Individual)
 
Street address
         
Address to Which Correspondence Should be Directed
           
Signature (All record holders should sign)
 
City, State and Zip Code
     
Name(s) Typed or Printed
 
Tax Identification or Social Security Number
   
(            )
   
Telephone Number
     
Name(s) Typed or Printed (All recorded holders should sign)
   

 
Schedule 6.3

--------------------------------------------------------------------------------


 
CORPORATION, PARTNERSHIP, TRUST ENTITY OR OTHER
 

     
Address to Which Correspondence Should be Directed:
       
    
 
    
Type of Entity (i.e., corporation, partnership, etc.)
 
Street Address
               
By: 
          
*Signature
 
Tax Identification or Social Security Number
                          
State of Formation of Entity
 
City, State and Zip Code
               
Name Typed or Printed
           
Its:
      
(           )                                                                 
Title
 
Telephone Number

 
*If Shares are being subscribed for by an entity, the Certificate of Signatory
must also be completed.
 
Schedule 6.3

--------------------------------------------------------------------------------


 
CERTIFICATE OF SIGNATORY


To be completed if Shares are being subscribed for by an entity.




I,__________________________________, am the ___________________________
of                                                                                                          
(the “Entity”).


I certify that I am empowered and duly authorized by the Entity to execute and
carry out the terms of the Stock Purchase Agreement and to purchase and hold the
Shares of Common Stock.  The Stock Purchase Agreement has been duly and validly
executed on behalf of the Entity and constitutes a legal and binding obligation
of the Entity.


IN WITNESS WHEREOF, I have hereto set my hand this ______ day of March, 2009.





            
Signature

 
Schedule 6.3

--------------------------------------------------------------------------------


 
ACCEPTANCE




AGREED AND ACCEPTED:


BIO SOLUTIONS MANUFACTURING, INC.






By:                                                                                     
David S. Bennett,
President


Date:  March __, 2009
 
Schedule 6.3

--------------------------------------------------------------------------------


 